PER CURIAM.
This is an appeal from a summary judgment on stipulated facts, wherein the trial Court refused to cancel part of an oil and gas lease, which appellant contends expired, for nondevelopment during its primary term. The appellant seeks to factually distinguish this case from Panhandle Eastern Pipe Line Company v. Isaacson, 10 Cir., 255 F.2d 669; Whitaker v. Texaco, Inc., 10 Cir., 283 F.2d 169; Cox v. Gulf Oil Corporation, 10 Cir., 301 F.2d 122; and Clovis v. Pacific Northwest Pipeline Corporation, 140 Colo. 552, 345 P.2d 729. But, we think this case is indistinguishably similar, and the judgment is Affirmed, on authority of those cases.